Citation Nr: 1102402	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1989 to September 
1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran had a hearing before the Board in February 2010 and the 
transcript is of record.  In April 2010, the Board remanded this 
issue for further development. 


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that sleep apnea is related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

The Board finds that there is no issue as to providing an 
appropriate application form or veteran status.  

The Board also finds that a letter dated in September 2006, 
issued prior to the April 2007 rating decision, along with the 
letter dated in April 2010 provided the Veteran with notice that 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice 
of the laws and regulations governing disability ratings and 
effective dates as required by the Court in Dingess, supra.  Even 
if the Veteran was not provided adequate VCAA notice prior to the 
adjudication of his claim, providing him such notice in the above 
letters, followed by a readjudication of the claim in the August 
2010 supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Furthermore, even if the above letters did not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, the statement of the case, and the supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records and 
his post-service records from Dr. Stephen Ozanne, Dr. William J. 
Hwang, and Family Medical Clinic.  The RO also complied with the 
April 2010 remand instructions and collected all of his post-
September 2006 treatment records from the Dallas VA Medical 
Center.

The record also shows that VA obtained a medical opinion as to 
the origin of his sleep apnea in September 2010 which is both 
adequate to adjudicate the claim and is in full compliance with 
the April 2010 remand instructions because, after a review of the 
record on appeal, the physician provided a medical opinion as to 
the  etiology of the claimant's disability; and this opinion was 
based on citation to relevant evidence found in the claim's file.  
See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (holding that only substantial, and not strict 
compliance with the terms of a remand request, is required); 
Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the Board's 
remand order).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran claims that he has had trouble sleeping since the 
military and, while on active duty, was told by fellow soldiers 
that he snored in his sleep.  He believes that this 
symptomatology was sleep apnea, which was not officially 
diagnosed until 2005, nearly a decade after separation from the 
military.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's September 1996 separation examination notes his 
complaints of "frequent trouble sleeping." Furthermore, the Board 
finds that the Veteran is competent and credible to report that 
he had problems sleeping because of difficulty breathing while on 
active duty because such symptoms are observable by a lay person.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

However, the September 1996 separation examination (which was 
prepared by a medical professional) associated the Veteran's 
complaints of "trouble sleeping" with back pain and not sleep 
apnea.  Moreover, service treatment records do not ever show 
complaints, treatment for or a diagnosis of sleep apnea. 
Moreover, the Board finds the service treatment records, which 
are negative for complaints and/or treatment for symptoms of 
sleep apnea or a diagnosis of sleep apnea more competent than the 
Veteran's claims that he had problems with it while on active 
duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for sleep apnea based on in-service incurrence 
must be denied despite the fact that the Veteran had documented 
problems sleeping while on active duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1996 and first 
complaints of snoring in 2004 and diagnosis of sleep apnea in 
2005 to be compelling evidence against finding continuity.  Put 
another way, the over eight year gap before the post-service 
record contains objective evidence of the sleep apnea weighs 
heavily against his claim.  See Maxson, supra; Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems sleeping since service because of shortness of 
breath.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
wife and representative are competent to give evidence about what 
they see.  Id.  In this regard, the Veteran testified that he got 
married to his wife in 1999, a few years after separation from 
the military, and his wife noticed the Veteran was short of 
breath in his sleep.  Due to her concerns, the Veteran finally 
sought private treatment in 2005 when he was first diagnosed with 
sleep apnea in January 2005, nearly a decade after his military 
service.  Since that time, the Veteran's sleep apnea has been 
treated both by private physicians and VA physicians.  Moreover, 
in a March 2010 statement in support of claim the Veteran's wife 
reported, in substance, that she observed the Veteran having 
difficulty sleeping because of snoring and shortness of breath 
since 1999. 

However, upon review of the claim's folder, the Board finds that 
the Veteran's, his wife's, and his representative's assertions 
that the claimant has had his current sleep apnea since service 
are not credible.  In this regard, the Veteran, his wife, and his 
representative's claims are contrary to what is found in the 
post-service medical records.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
sleep apnea for over eight years following his separation from 
active duty, than the Veteran's, his wife's, and his 
representative's claims.  Id.  Therefore, entitlement to service 
connection for sleep apnea based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's sleep apnea and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  In 
fact, in September 2010 VA obtained a medical opinion in which it 
was specifically opined that the Veteran's sleep apnea was not 
due to his military service because the record did not show that 
he had a problem with pathological drowsiness while on active 
duty.  This opinion is not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions on 
its own unsubstantiated medical conclusions).

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's sleep apnea was caused by his 
military service, including his in-service sinus and sleep 
troubles, the Board finds that this condition may not be 
diagnosed by its unique and readily identifiable features because 
special equipment and testing is required to diagnose it and 
therefore the presence of the disorder is a determination 
"medical in nature" and not capable of lay observation.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that sleep apnea was caused by service are not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  The Board also finds more credible the opinion by 
the medical expert in September 2010 that the Veteran's sleep 
apnea was not caused by his military service than these lay 
claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for sleep apnea is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for sleep 
apnea.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


